NONQUALIFIED STOCK OPTION AGREEMENT


SPECTRASCIENCE, INC.
2011 EQUITY INCENTIVE PLAN


THIS AGREEMENT, made effective as of this   day of ___________, 20__, by and
between SpectraScience, Inc., a Minnesota corporation (the “Company”), and
_________________ (“Participant”).


WITNESSETH:


WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company’s Common Stock pursuant to the Company’s 2011
Equity Incentive Plan (the “Plan”); and


WHEREAS, the Administrator of the Plan has authorized the grant of a
nonqualified stock option to Participant and has determined that, as of the
effective date of this Agreement, the fair market value of the Company’s Common
Stock is $  per share;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.           Grant of Option.  The Company hereby grants to Participant on the
date set forth above (the “Date of Grant”), the right and option (the “Option”)
to purchase all or portions of an aggregate of
                                                (                       ) shares
of Common Stock at a per share price of $                   on the terms and
conditions set forth herein, and subject to adjustment pursuant to Section 14 of
the Plan.  This Option is a nonqualified stock option and will not be treated as
an incentive stock option, as defined under Section 422, or any successor
provision, of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder.


2.           Duration and Exercisability.


a.           General.  The term during which this Option may be exercised shall
terminate on                                            , 20__, except as
otherwise provided in Paragraphs 2(b) through 2(e) below.  This Option shall
become exercisable according to the following schedule:


Vesting Date
 
Cumulative Percentage of Shares
     

 
 
 

--------------------------------------------------------------------------------

 
 
Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein.  If
Participant does not purchase upon an exercise of this Option the full number of
shares which Participant is then entitled to purchase, Participant may purchase
upon any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.


b.           Termination of Relationship for Other than Cause, Disability or
Death.  If Participant ceases to be [an employee] [a consultant] [a nonemployee
director] of the Company or any Subsidiary for any reason other than for Cause,
as defined in Paragraph 2(c), disability or death, this Option shall completely
terminate on the earlier of (i) the close of business on the three-month
anniversary of the date of termination of Participant’s relationship, and
(ii) the expiration date of this Option stated in Paragraph 2(a) above.  In such
period following such termination of Participant’s relationship, this Option
shall be exercisable only to the extent the Option was exercisable on the
vesting date immediately preceding the date on which Participant’s relationship
with the Company or Subsidiary has terminated, but had not previously been
exercised.  To the extent this Option was not exercisable upon the termination
of such relationship, or if Participant does not exercise the Option within the
time specified in this Paragraph 2(b), all rights of Participant under this
Option shall be forfeited.


c.           Termination of Relationship for Cause.  If Participant’s
relationship with the Company is terminated for Cause, this Option shall
completely terminate on the date of such termination and all rights of
Participant under this Option shall be forfeited.  As used herein, “Cause” means
(i) a felony conviction of Participant or the failure of Participant to contest
prosecution for a felony; or (ii) Participant’s willful misconduct or
dishonesty, any of which is directly or materially harmful to the business or
reputation of the Company.


d.           Disability.  If Participant ceases to be [an employee] [a
consultant] [a nonemployee director] of the Company or any Subsidiary because of
disability (as defined in Code Section 22(e), or any successor provision), this
Option shall completely terminate on the earlier of (i) the close of business on
the three-month anniversary of the date of termination of Participant’s
relationship, and (ii) the expiration date of this Option stated in Paragraph
2(a) above.  In such period following such termination of Participant’s
relationship, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding the date on which
Participant’s relationship with the Company or Subsidiary has terminated, but
had not previously been exercised.  To the extent this Option was not
exercisable upon the termination of such relationship, or if Participant does
not exercise the Option within the time specified in this Paragraph 2(d), all
rights of Participant under this Option shall be forfeited.


e.           Death.  In the event of Participant’s death, this Option shall
terminate on the earlier of (i) the close of business on the three-month
anniversary of the date of Participant’s death, and (ii) the expiration date of
this Option stated in Paragraph 2(a) above.  In such period following
Participant’s death, this Option may be exercised by the person or persons to
whom Participant’s rights under this Option shall have passed by Participant’s
will or by the laws of descent and distribution only to the extent the Option
was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised.  To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons fail to exercise this Option within the time specified in this
Paragraph 2(e), all rights under this Option shall be forfeited.


 
2

--------------------------------------------------------------------------------

 
 
3.           Manner of Exercise.


a.           General.  The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office.  The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the option price for all shares designated in
the notice.  The exercise of the Option shall be deemed effective upon receipt
of such notice by the Company and upon payment that complies with the terms of
the Plan and this Agreement.  The Option may be exercised with respect to any
number or all of the shares as to which it can then be so exercised and, if
partially exercised, may be exercised as to the unexercised shares any number of
times during the option period as provided herein.


b.           Form of Payment.  Subject to the approval of the Administrator,
payment of the option price by Participant may be (i) in cash, or with a
personal check or certified check, (ii) by the transfer from Participant to the
Company of previously acquired shares of Common Stock, (iii) through the
withholding of shares of Stock from the number of shares otherwise issuable upon
the exercise of the Option (e.g., a net share settlement), (iv) through
broker-assisted cashless exercise, or (v) by a combination thereof.  Any stock
so tendered as part of such payment shall be valued at its Fair Market Value as
provided in the Plan.  For purposes of this Agreement, “previously acquired
shares of Common Stock” shall include shares of Common Stock that are already
owned by Participant at the time of exercise.


c.           Stock Transfer Records.  As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership.  All requisite original issue or
transfer documentary stamp taxes shall be paid by the Company.


4.           Repurchase Right.


a.           General.     Upon termination of the Participant’s relationship
with the Company for any reason (including death and disability), the Company
shall have the right, but not the obligation, to repurchase all or any portion
of the shares of Common Stock previously purchased by Participant through the
exercise of this Option (the “Repurchase Right”).


 
3

--------------------------------------------------------------------------------

 
 
b.          Exercise of Right.


(i)           Except as specified in Paragraph 4(d) below, the Company shall
notify Participant, in writing, of the Company’s exercise of its Repurchase
Right within thirty (30) days of the later of the date of the termination or the
date Participant exercises this Option.  Such notice shall be signed by a member
of the Board.


(ii)          The Company’s election to exercise its Repurchase Right shall be
approved by a majority vote of the Board or by written resolution of all members
of the Board entitled to participate in such action, provided that the Board may
authorize a standing order electing to repurchase all shares subject to the
Company’s right of repurchase during a stipulated time period.  In no event
shall Participant participate in the Company’s election to exercise its
Repurchase Right in an individually authorized transaction if Participant is a
member of the Board.


(iii)         As promptly as practicable after the Company’s exercise of its
Repurchase Right, the Company shall deliver to Participant a lump-sum cash
payment equal to the purchase price determined under Paragraph 4(c) below, and
Participant shall deliver the stock certificates representing the Stock subject
to the exercise of the Repurchase Right, properly endorsed for transfer in
blank, to the Company for cancellation.


(iv)        Except as provided for in Paragraph 4(d) below, if the Board
notifies Participant, in writing, that the Company will not exercise its
Repurchase Right, or if the Board fails to exercise the Company’s Repurchase
Right within the thirty-day period described above, the Company’s Repurchase
Right will lapse.


c.           Purchase Price.  If the Company exercises its Repurchase Right, the
per share purchase price shall be the Fair Market Value of the Company’s Common
Stock as of the later of the date of the termination or the date the Participant
exercises this Option.  However, if the termination was for Cause, as defined in
Paragraph 2(c), the purchase price shall equal the lesser of such Fair Market
Value or the per share exercise price specified in Paragraph 1.


d.           Noncompetition.  If, at any time in the two-year period following
Participant’s termination for any reason, Participant directly or indirectly
competes with the Company or is employed by a competitor of the Company, the
Company may exercise the Repurchase Right described in this Paragraph 4.


5.           Miscellaneous.


a.           Employment or Other Relationship; Rights as Shareholder.  This
Agreement shall not confer on Participant any right with respect to the
continuance of employment or any other relationship with the Company or any of
its Subsidiaries, nor will it interfere in any way with the right of the Company
to terminate such employment or relationship.  Participant shall have no rights
as a shareholder with respect to shares subject to this Option until such shares
have been issued to Participant upon exercise of this Option.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.


 
4

--------------------------------------------------------------------------------

 
 
b.           Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other
laws.  Participant may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to agree in writing that all
Common Stock to be acquired pursuant to such exercise shall be held, until such
time that such Common Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant’s own account without a view
to any further distribution thereof, that the certificates for such shares shall
bear an appropriate legend to that effect and that such shares will be not be
transferred or disposed of except in compliance with applicable state and
federal securities laws.


c.           Mergers, Recapitalizations, Stock Splits, Etc.  Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 14 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).


d.           Shares Reserved.  The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


e.           Withholding Taxes.  To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to Participant.  If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.  Subject to such
rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part (i) by delivering shares of Common Stock, or (ii) by electing
to have the Company withhold shares of Common Stock otherwise issuable to
Participant, in either case having a Fair Market Value, as of the date the
amount of tax to be withheld is determined under applicable tax law, equal to
the minimum amount required to be withheld for tax purposes.  Participant’s
request to deliver shares or to have shares withheld for purposes of such
withholding tax obligations shall be made on or before the date that triggers
such obligations or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law.  Participant’s request shall be approved by
the Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities and
Exchange Act of 1934, if applicable.


 
5

--------------------------------------------------------------------------------

 
 
f.           Nontransferability.  During the lifetime of Participant, the
accrued Option shall be exercisable only by Participant or by the Participant’s
guardian or other legal representative, and shall not be assignable or
transferable by Participant, in whole or in part, other than by will or by the
laws of descent and distribution.


g.           2011 Equity Incentive Plan.  The Option evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement.  The Plan governs this Option and, in the event of any questions as
to the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.


h.           Lockup Period Limitation.  Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).


i.           Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and it is determined that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, and such
determination is affirmed by the Board of Directors, unless the Board of
Directors determines otherwise, (i) the exercisability of this Option and the
date on which this Option must be exercised shall be accelerated, provided that
the Company agrees to give Participant 15 days’ prior written notice of such
acceleration, and (ii) any portion of this Option or any other option granted to
Participant pursuant to the Plan which is not exercised prior to or
contemporaneously with such public offering shall be canceled.  Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.


j.           Accounting Compliance.  Participant agrees that, if Participant is
an “affiliate” of the Company or any Affiliate (as defined in applicable legal
and accounting principles) at the time of a Change of Control (as defined in
Section 1(d) of the Plan), Participant will comply with all requirements of Rule
145 of the Securities Act of 1933, as amended, and the requirements of such
other legal or accounting principles, and will execute any documents necessary
to ensure such compliance.


 
6

--------------------------------------------------------------------------------

 
 
k.           Stock Legend.  The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 5(b) and Paragraphs 5(g) through 5(i) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 5(b) or
Paragraphs 5(g) through 5(i).


l.            Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
5(e) above.


m.          Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable  attorneys’ fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.


ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.



 
SPECTRASCIENCE, INC.
       
By:
  
   
Its:
  
                   
  
 
Participant

 
 
7

--------------------------------------------------------------------------------

 